Case 1:19-cr-00789-PGG Document 140 Filed 11/26/19 Page 1 of 1

Law Office of Meredith S. Heller PLLC

www, mshellerlaw.com

November 26, 2019

VIA ECE

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

RE: United States v. Rose (Anthony Rose, Jr.)
19 Cr. 789
Request for permission to travel

Dear Judge Gardephe,

99 Park Avenue, Penthouse Suite
New York, NY 10014

Phone: {646} 661-1808

Fax: {646] 661-1744
msheller@mshellenaw.com

This letter is submitted on behalf of my client, Anthony Rose, Jr. Mr. Rose requests
permission to travel to the District of New Jersey from December 15-16, 2019, for a wedding in

Somerset, NJ.

Both the government and Pretrial Services have been informed of this request and neither

has any objection.

Respectfully submitted,

Cc: A.ULS.A. Mathew Andrews (via ECF)
A.U.S.A. Louts A. Pellegrino (via ECF)
P.T.S. Officer Shawn Bostic (via email)

MEMO ENDORSED
The Application is granted.

 

 
